Citation Nr: 1200931	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-19 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of overpayment of education benefits in the amount of $33,919.07.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1988 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The record reflects that the Veteran is now represented by The American Legion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2008, the Veteran requested a local hearing before a Decision Review Officer at the RO.

The Veteran's claims file was transferred to the Board in August 2011.

In a September 2011 letter, the Veteran was notified that his requested hearing was scheduled to take place on October 13, 2011.  (A copy of this September 2011 letter is located in the Virtual VA eFolder, but not in the paper claims file.)  There is no evidence to indicate that this hearing ever took place.

The Veteran's claims file must be returned to the RO for the Veteran to be scheduled for a new hearing before a Decision Review Officer.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Decision Review Officer at the RO.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

